 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL GODINEZ,                                   No. 2:18-cv-2921-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          Plaintiff Rafael Godinez (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 17, 2019, the magistrate judge filed Findings and Recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   Findings and Recommendations were to be filed within fourteen days. (ECF No. 29.) On

23   November 27, 2019, Plaintiff filed objections to the Findings and Recommendations, along with a

24   proposed Third Amended Complaint. (ECF No. 32.)

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                       1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis, except to the extent they recommend dismissal without leave to amend, as

 7   discussed below.

 8          The issues with the Second Amended Complaint (ECF No. 27) identified by the Findings

 9   and Recommendations (ECF No. 29) are not ameliorated by Plaintiff’s objections. Notably, the

10   recommendation of dismissal is based on Plaintiff’s failure to comply with the directive in the

11   original screening order concerning Plaintiff’s inclusion of unrelated claims against separate

12   defendants. (ECF No. 29 at 5.) In his objections, Plaintiff maintains that his Second Amended

13   Complaint complies with these joinder requirements (ECF No. 32 at 3-4). That is simply not the

14   case. As the magistrate judge noted, Plaintiff “is still pursuing multiple, unrelated claims which,

15   for obvious reasons, are ill-suited to litigation in a single action. The claims span various time

16   periods, and most bear no clear relation to each other.” (ECF No. 29 at 4.) For that reason,

17   Plaintiff’s Second Amended Complaint should be dismissed under Federal Rule of Civil

18   Procedure 41(b) for failure to comply with a court order.

19          Plaintiff’s proposed Third Amended Complaint, however, purports to join only three of

20   these claims: (1) an excessive force claim against Defendant Rios arising from an incident
21   occurring December 19, 2015 (ECF No. 32 at 54); (2) a cruel and unusual punishment claim

22   against Defendant Christenson asserting constitutionally inadequate medical care given on

23   December 23, 2019,1 following the December 19 incident (id. at 55); and (3) a due process claim

24   against Defendants Rios and Gambert asserting Plaintiff was falsely charged with a Rule

25   Violation Report as a consequence of his excessive force allegation, and was then denied certain

26   due process hearing rights (id. at 56). These claims are properly joined under Federal Rule of
27
     1
            The court recognizes Plaintiff likely meant for the year to read “2015.”
28
                                                        2
 1   Civil Procedure 20, and Plaintiff has therefore demonstrated that the filing of a Third Amended

 2   Complaint may not be futile as he has cured the defects identified in the Findings and

 3   Recommendations.2

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The Findings and Recommendations filed October 17, 2019 (ECF No. 29), are

 6   ADOPTED to the extent they recommend dismissal of Plaintiff’s Second Amended Complaint,

 7   but REJECTED to the extent they recommend such dismissal be without leave to amend;

 8          2. Plaintiff’s Second Amended Complaint (ECF No. 27) is DISMISSED, with leave to

 9   amend; and

10          3. The Clerk of the Court is directed to file Plaintiff’s Third Amended Complaint,

11   attached to the Objections at ECF No. 32 pages 51 through 58.

12          4. This matter is referred to the assigned magistrate judge for screening of Plaintiff’s

13   Third Amended Complaint pursuant to 28 U.S.C. § 1915(e).

14          IT IS SO ORDERED.

15   Dated: March 6, 2020

16

17
                                    Troy L. Nunley
18
                                    United States District Judge
19

20
21

22

23

24

25
     2
26          The Court did not screen the Third Amended Complaint pursuant to 28 U.S.C. §
     1915(e)(2) and does not address at this time whether Plaintiff has sufficiently stated a claim on
27   which relief may be granted. The present Order simply finds Plaintiff’s Third Amended
     Complaint has cured the joinder issue identified in the magistrate judge’s Findings and
28   Recommendations.
                                                       3
